DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-2, in the reply filed on January 22, 2021 is acknowledged.  The traversal is on the ground(s) that there is not serious burden to search all claims.  This is not found persuasive because the search for the restricted groups are not coextensive and undue burden does exist.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Klankermayer et al. (WO 2016/128044, its family US 2018/0008972 is referred to hereinafter for convenience) in view of Peng (US 2006/0116536).
Klankermayer teaches a Ruthenium-Triphosphine complex comprises at least one aryl and/or heteroaryl moiety bond to a phosphine which is substituted in ortho and/or metal position to the phosphine ([0004] and [0012]): 

    PNG
    media_image1.png
    73
    410
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    131
    401
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    89
    406
    media_image3.png
    Greyscale

Some of those triphosphines are exemplified in [0048]:

    PNG
    media_image4.png
    238
    407
    media_image4.png
    Greyscale

Based on the listed triphosphines wherein R is selected from 3,5-dimethylphenyl, when the two meta-methyl substituents on the phenyl is replaced with alkoxy such as the simplest methoxy, one would envision the corresponding triphosphines wherein R is 3,5-dimethoxylphenyl and come up with 1,1,1-tris(di(3,5-dimethoxyphenyl)-phosphinomethyl)ethane, and such a triphosphines meet the limitation of compound (I) of the instant claims.
2Cl and –CH2Br react with HPR2 to form the same phosphine product but –CH2Br is more reactive than –CH2Cl and such is demonstrated in Peng’s Synthetic scheme 3: 

    PNG
    media_image5.png
    187
    293
    media_image5.png
    Greyscale
  
    PNG
    media_image6.png
    218
    317
    media_image6.png
    Greyscale

Therefore, it would have been obvious to replace 1,1,1-tris(bromomethyl)ethane with 1,1,1-tris(chloromethyl)ethane since 1,1,1-tris(bromomethyl)ethane is more readily to react with HPR2.
Thus, it would have been obvious to a skilled artisan at the time the invention was made to employ Klankermayer’s teaching to provide various triphosphines such as 1,1,1-tris(di(3,5-dimethoxyphenyl)phosphinomethyl)ethane since such is within the scope of Klankermayer’s teaching in the absence of any showing criticality and unexpected results.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C LU whose telephone number is (571)272-1106.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



C CAIXIA LU
Primary Examiner
Art Unit 1765



/Caixia Lu/ Primary Examiner, Art Unit 1765